Fourth Court of Appeals
                               San Antonio, Texas
                                      April 1, 2020

                                   No. 04-20-00078-CR

                        EX PARTE Juan Roberto RODRIGUEZ,
                                    Appellant

                From the 227th Judicial District Court, Bexar County, Texas
                            Trial Court No. 1990CR1294-W9
                     Honorable Kevin M. O’Connell, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on April 1, 2020.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court